

116 HR 2817 IH: Child Custody Protection Act of 2019
U.S. House of Representatives
2019-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2817IN THE HOUSE OF REPRESENTATIVESMay 16, 2019Mr. Wright (for himself, Mr. Gooden, Mr. Mooney of West Virginia, Mrs. Hartzler, Mr. Lamborn, Mr. Meadows, Mr. Banks, Mr. Brady, and Mr. Marchant) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to prohibit taking minors across State lines in
			 circumvention of laws requiring the involvement of parents in abortion
			 decisions.
	
 1.Short titleThis Act may be cited as the Child Custody Protection Act of 2019. 2.Transportation of minors in circumvention of certain laws relating to abortion (a)In generalPart I of title 18, United States Code, is amended by inserting after chapter 117 the following:
				
					117ATransportation of Minors in Circumvention of Certain Laws Relating to Abortion
						
							Sec.
							2431. Transportation of minors in circumvention of certain laws relating to abortion.
							2432. Transportation of minors in circumvention of certain laws relating to incest.
						2431.Transportation of minors in circumvention of certain laws relating to abortion
 (a)DefinitionsIn this section— (1)the term law requiring parental involvement in a minor’s abortion decision means a law in force in the State in which a minor resides that—
 (A)requires, before an abortion is performed on the minor— (i)notification to, or consent of, a parent of the minor; or
 (ii)judicial authorization from a State court; and (B)does not provide as an alternative to the requirements described in subparagraph (A)—
 (i)notification to, or consent of, an individual who is not a parent of the minor; or (ii)authorization from an entity that is not a State court;
 (2)the term parent means— (A)a parent or guardian;
 (B)a legal custodian; or (C)an individual standing in loco parentis who has care and control of a minor, with whom the minor regularly resides, and who is designated by a law requiring parental involvement in the minor's abortion decision as an individual to whom notification, or from whom consent, is required;
 (3)the term minor means an individual who is not older than the maximum age requiring parental notification or consent, or judicial authorization from a State court, under a law requiring parental involvement in a minor's abortion decision; and
 (4)the term State includes the District of Columbia and any commonwealth, possession, or other territory of the United States.
								(b)Offense
 (1)GenerallyExcept as provided in subsection (c), whoever knowingly transports a minor across a State line, with the intent that the minor obtain an abortion, and thereby in fact abridges the right of a parent of the minor under a law requiring parental involvement in a minor's abortion decision, shall be fined under this title or imprisoned not more than 1 year, or both.
 (2)DefinitionFor purposes of this subsection, an abridgement of the right of a parent of a minor occurs if an abortion is performed on the minor, in a State other than the State in which the minor resides, without the parental consent or notification, or the judicial authorization, that would have been required under a law requiring parental involvement in a minor's abortion decision, had the abortion been performed in the State in which the minor resides.
								(c)Exceptions
 (1)Life-endangering conditionsThe prohibition under subsection (b) shall not apply in the case of an abortion that is necessary to save the life of a minor because her life is endangered by a physical disorder, physical injury, or physical illness, including a life-endangering physical condition caused by or arising from the pregnancy itself.
 (2)Minors and parentsA minor transported in violation of this section, and any parent of the minor, may not be prosecuted or sued for a violation of this section, a conspiracy to violate this section, or an offense under section 2 or 3 based on a violation of this section.
 (d)Affirmative defenseIt is an affirmative defense to a prosecution for an offense, or to a civil action, based on a violation of this section that the defendant reasonably believed, based on information the defendant obtained directly from a parent of the minor or other compelling facts, that before the minor obtained the abortion, the parental consent or notification, or judicial authorization, that would have been required under the law requiring parental involvement in a minor's abortion decision, had the abortion been performed in the State in which the minor resides, took place.
 (e)Civil actionAny parent who suffers harm from a violation of subsection (b) may obtain appropriate relief in a civil action, unless the parent has committed an act of incest with the minor who was transported in violation of subsection (b).
 2432.Transportation of minors in circumvention of certain laws relating to incestNotwithstanding section 2431(c)(2), whoever has committed an act of incest with a minor and knowingly transports the minor across a State line with the intent that the minor obtain an abortion, shall be fined under this title or imprisoned not more than 1 year, or both..
 (b)Technical and conforming amendmentThe table of chapters for part I of title 18, United States Code, is amended by inserting after the item relating to chapter 117 the following:
				
					
						117A.Transportation of minors in circumvention of certain laws relating to abortion2431.
			